Case 17-42726        Doc 1146      Filed 08/20/19 Entered 08/20/19 16:32:05        Desc Main
                                    Document     Page 1 of 8


                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA


In re:                                                 JOINTLY ADMINISTERED UNDER
                                                                       BKY 17-42726
                                                                           Chapter 7

WYNIT Distribution, LLC,                                                      BKY 17-42726
WD Navarre Distribution, LLC,                                                 BKY 17-42728
WD Encore Software, LLC,                                                      BKY 17-42729
WD Navarre Holdings, LLC,                                                     BKY 17-32864
WD Navarre Digital Services, LLC,                                             BKY 17-32865
WYNIT Holdings, Inc.,                                                         BKY 17-32866
WD Navarre Canada, ULC,                                                       BKY 17-32867

                   Debtors.


Nauni Manty, as chapter 7 Trustee of the                               Adv. No. 19-_________
Bankruptcy Estates of the above-named
debtors,

                   Plaintiff,
                                                              COMPLAINT
v.

Federal Express Corporation d/b/a FedEx
Express, FedEx Freight Corporation and
FedEx Freight Canada Corporation,

                 Defendants.


         The plaintiff, Nauni Manty, as the chapter 7 trustee for the bankruptcy estates of the

debtors, states and alleges as follows:

         1.     This complaint seeks avoidance and recovery under 11 U.S.C. §§ 547, 550, and

551 against the defendants in the approximate amount of $468,142.84.
Case 17-42726        Doc 1146     Filed 08/20/19 Entered 08/20/19 16:32:05         Desc Main
                                   Document     Page 2 of 8


                          JURISDICTION, VENUE AND PARTIES

       2.      The debtors filed petitions commencing these cases as chapter 11 bankruptcy

cases on September 8, 2017. This adversary proceeding involves transfers made from the debtors

to the defendants.

       3.      On January 17, 2018, the bankruptcy court converted these cases to chapter 7

bankruptcies and appointed the plaintiff as chapter 7 trustee.

       4.      This complaint is filed under Fed. R. Bankr. P. 7001(1) and this court has

jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §§ 1334 and 157(a) as an

action arising in or related to a case under Title 11. All matters under 28 U.S.C. §§ 1334 and

157(a) have been referred to this court by operation of Local Rule 1070-1, adopted pursuant to

the Order Referring Bankruptcy Cases and Proceedings to Bankruptcy Judges by the District

Court on July 27, 1984. The causes of action stated herein qualify as enumerated core claims

under 28 U.S.C. §§ 157(2)(A), (F), and (O).

       5.      Venue of this adversary proceeding is proper pursuant to 28 U.S.C. § 1409.

       6.      As the appointed chapter 7 trustee, the plaintiff has standing to commence this

adversary proceeding pursuant to 11 U.S.C. §§ 547, 550 and 551.

       7.      Upon information and belief, defendant Federal Express Corporation d/b/a FedEx

Express is a corporation organized under the laws of Delaware with a principal place of business

at 3610 Hacks Cross Road, Memphis, TN 38125, defendant FedEx Freight Corporation is a

corporation organized under the laws of Delaware with a principal place of business at 1715

Aaron Brenner Drive, Ste. 600, Memphis, TN 38120, and FedEx Freight Canada, Corp. is a

corporation organized under the laws of Ontario, Canada with a principal place of business at

5580 Explorer Drive, Suite 600, Mississauga, Ontario, L4W 4Y1, Canada.




                                                 2
Case 17-42726       Doc 1146     Filed 08/20/19 Entered 08/20/19 16:32:05      Desc Main
                                  Document     Page 3 of 8


       8.     The debtors’ records reflect that the following payments were made from their

general operating accounts at Wells Fargo Bank, N.A. to the defendants:

                                         Pmt. Date           Amount

               FedEx Express          6/9/2017       $     3,067.85
               FedEx Express          6/9/2017       $       818.52
               FedEx Express         6/16/2017       $     2,124.05
               FedEx Express         6/16/2017       $       595.27
               FedEx Express         6/22/2017       $     4,774.41
               FedEx Express         6/22/2017       $       282.64
               FedEx Express         6/29/2017       $    41,723.44
               FedEx Express         6/30/2017       $     1,641.74
               FedEx Express          7/6/2017       $     1,937.61
               FedEx Express          7/6/2017       $    39,399.06
               FedEx Express         7/14/2017       $       300.74
               FedEx Express         7/20/2017       $    13,621.49
               FedEx Express         7/21/2017       $     6,582.02
               FedEx Express         7/27/2017       $    22,223.55
               FedEx Express         7/27/2017       $    18,211.69
               FedEx Express          8/4/2017       $    13,679.38
               FedEx Express         8/18/2017       $     6,559.48
               FedEx Express         8/24/2017       $      1,838.06
                               Subtotal              $   179,381.00

               FedEx Freight          6/9/2017       $    39,438.06
               FedEx Freight         6/16/2017       $    22,103.09
               FedEx Freight         6/22/2017       $    19,973.92
               FedEx Freight         6/30/2017       $    17,472.04
               FedEx Freight          7/6/2017       $    32,253.96
               FedEx Freight         7/14/2017       $    40,455.69
               FedEx Freight         7/21/2017       $     3,184.61
               FedEx Freight         7/27/2017       $    52,814.09
               FedEx Freight          8/4/2017       $    19,276.16
               FedEx Freight         8/10/2017       $     1,832.51
               FedEx Freight         8/18/2017       $    13,923.71
                               Subtotal              $   262,727.84

               FedEx Canada           6/9/2017       $     2,748.72
               FedEx Canada          6/16/2017       $     2,486.32
               FedEx Canada          6/29/2017       $     4,867.41
               FedEx Canada           7/6/2017       $      568.91



                                                 3
Case 17-42726        Doc 1146      Filed 08/20/19 Entered 08/20/19 16:32:05             Desc Main
                                    Document     Page 4 of 8


                FedEx Canada           7/14/2017       $     3,522.95
                FedEx Canada           7/27/2017       $     1,097.39
                FedEx Canada            8/4/2017       $     2,437.12
                FedEx Canada           8/18/2017       $     6,331.21
                FedEx Canada           8/25/2017       $     1,973.97
                                 Subtotal              $    26,034.00
                                 Total                 $   468,142.84


       9.      To the extent that there were additional transfers made to the defendants, the

trustee reserves the right to supplement her request for recovery.

       10.     On and before the dates it received payments from the debtors the defendants

were creditors of the debtors, and held claims and debts against the debtors arising from goods

and services provided to the debtors. Payments to the defendants by the debtors were made to

pay the claims and debts owed to the defendants.

       11.     According to the debtor’s records, the claims register and the petition, the debtors

were not paying all of their bills as they came due before, during and after the timeframe of the

transfer. This includes, but is not limited to, at least 341 claims that have been filed in the

bankruptcy of debtor WYNIT Distribution, which claims total at least $287,074,614.10., 59

creditors that have filed claims in the bankruptcy of debtor WD Navarre Distribution, which

claims total $157,483,435.97,.

       12.     Upon information and belief, based on the value of the debtor’s assets and

liabilities in the petition and schedules, the debtors’ liabilities exceeded the value of assets when

the transfers were made.

       13.     Unsecured creditors of the debtors are not expected to recover 100% of their

claims in the debtors’ chapter 7 bankruptcy cases. The payments to the defendants resulted in a

dollar-for-dollar reduction of the debts that the debtors owed to the defendants, which is a better




                                                   4
Case 17-42726        Doc 1146      Filed 08/20/19 Entered 08/20/19 16:32:05             Desc Main
                                    Document     Page 5 of 8


result than defendants would have realized as part of chapter 7 distributions had the payments

not been made.

           Count I: Avoidance of Payments as Avoidable Preferences Under § 547(b)

       14.      All paragraphs above are incorporated herein by reference.

       15.      Section 547(b) of the bankruptcy code permits avoidance of a transfer of: (1) the

debtor’s interest in property; (2) to or for the benefit of a creditor; (3) for or on account of an

antecedent debt owed to the debtor before the transfer was made; (4) made while the debtor is

insolvent; (5) made within 90 days before the bankruptcy filing or up to one year before the

bankruptcy filing if the creditor is an insider; (6) that enabled the creditor to receive more than it

would have had the transfer not been made and if the creditor received an ordinary distribution as

a creditor in the debtor’s chapter 7 bankruptcy.

       16.      The payments were transfers of the debtors’ interest in property.

       17.      Before and at the time of the payments, the defendants were creditors of the

debtors.

       18.      The payments were made on account of antecedent debts owed by the debtors to

the defendants.

       19.      The payments occurred within 90 days before the debtors’ bankruptcy filing.

       20.      The debtors were insolvent at the time of the payments.

       21.      The payments enabled the defendants to receive more than they would have

received if the payments had not been made and if the defendants received payment of such

debts in chapter 7 bankruptcy cases.

       22.      Therefore, the payments are avoidable as preferential transfers under 11 U.S.C.

§ 547 and should be avoided.




                                                   5
Case 17-42726        Doc 1146      Filed 08/20/19 Entered 08/20/19 16:32:05             Desc Main
                                    Document     Page 6 of 8


    Count II: Preservation and Recovery of Transfers, or Money Judgment Against the
                            Defendants under §§ 550 and 551

       23.     All paragraphs above are incorporated herein by reference.

       24.     Section 550(a) of the bankruptcy code states, “to the extent that a transfer is

avoided under section 544, 545, 547, 548, 549, 553(b), or 724(a) of this title, the trustee may

recover, for the benefit of the estate, the property transferred, or if the court so orders, the value

of the property, from (1) the initial transferee of such transfer or the entity for whose benefit such

transfer was made; or (2) any immediate or mediate transferee of such initial transferee.”

       25.     Section 551 of the bankruptcy code provides that “any transfer avoided under

section…547…of this title…is preserved for the benefit of the estate.”

       26.     The defendants received transfers which should be avoided.

       27.     Under 11 U.S.C. § 550, the defendants are liable as initial transferees to the

trustee in the amount of $468,142.84.

       WHEREFORE, the plaintiff, Nauni Manty, prays for judgment against the defendants as

follows:

       (a)     For the avoidance and recovery of the money transfers in the minimum amount of
               the $468,142.84 received by the defendants;

       (b)     For the Trustee’s costs and disbursements herein;

       (c)     For pre- and post-judgment interest as allowed by law; and

       (d)     For such other and further relief as the court deems just and equitable.




                                                  6
Case 17-42726     Doc 1146   Filed 08/20/19 Entered 08/20/19 16:32:05         Desc Main
                              Document     Page 7 of 8



Dated: August 20, 2019                      MANTY & ASSOCIATES, P.A.

                                            /e/ Christopher A. Camardello
                                            Christopher A. Camardello (#284798)
                                            Nauni Manty (#230352)
                                            401 Second Avenue North, Suite 400
                                            Minneapolis, MN 55401
                                            Telephone: (612) 465-0901
                                            mary@mantylaw.com

                                            Attorneys for the chapter 7 trustee




                                        7
Case 17-42726       Doc 1146      Filed 08/20/19 Entered 08/20/19 16:32:05           Desc Main
                                   Document     Page 8 of 8


                                       VERIFICATION

       I, Nauni Manty, trustee and plaintiff named in the complaint, declare under penalty of

perjury that the facts contained in the foregoing complaint are true and correct to the best of my

knowledge, information and belief.


Dated: August 20, 2019
                                     Nauni Manty, Trustee




                                                8
